Citation Nr: 0902526	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-27 680	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating higher than 30 percent for chronic 
obstructive pulmonary disease. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 
INTRODUCTION

The veteran served on active duty with the United States Air 
Force from October 1950 to September 1974.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal of a rating decision in June 2004 of Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

In January 2008, the veteran appeared at a hearing before a 
Veterans Law Judge.  In March 2008, the Board granted the 
veteran's motion to advance the case on the Board's document. 
In April 2008, the Board remanded the case for additional 
development. 


FINDING OF FACT

Before the Board promulgated a decision on the appeal of the 
claim for increase for chronic obstructive pulmonary disease, 
the veteran died.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

As the veteran died during the pendency of the appeal, as a 
matter of law, the veteran's claim does not survive his 
death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  By virtue of 
the death of the veteran, the appeal must be dismissed for 
lack of jurisdiction. 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  

The Board's dismissal of the appeal does not affect the right 
of an eligible person to file a request to be substituted as 
the veteran for the purpose of processing the claim to 
completion.  Such request must be filed not later than one 
year after the date of the veteran's death. Veterans' 
Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 
122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, 
substitution in case of death of a claimant who dies on or 
after October 10, 2008).  

As provided for in this new provision, a person eligible for 
substitution will include a person who would be eligible to 
receive accrued benefits under 38 U.S.C.A. §  5121(a).  The 
Secretary will be issuing regulations governing the rules and 
procedures for substitution upon death.  Until such 
regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the 
Board due to the death of the veteran should file a request 
for substitution with the VA regional office from which the 
claim originated, which is listed on the first page of this 
decision.  




ORDER

The appeal of the claim for increase for chronic obstructive 
pulmonary disease is dismissed.




		
George E. Guido Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


